Exhibit 10.7

 

GUARANTEE

 

March 31, 2003

 

Congress Financial Corporation (Florida), as Agent
  for and on behalf of the Lenders as referred to below
777 Brickell Avenue, Suite 808
Miami, Florida 33131

 

Re:          Mackie Designs Inc. (“Borrower”)

 

Gentlemen:

 

Congress Financial Corporation (Florida), in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, a “Lender” and collectively, “Lenders”) have entered
into financing arrangements with Borrower and the undersigned pursuant to which
Lenders (or Agent on behalf of Lenders) may make loans and advances and provide
other financial accommodations to Borrower as set forth in the Loan and Security
Agreement, dated of even date herewith, by and among Borrower, the undersigned,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto,
including, but not limited to, this Guarantee (all of the foregoing, together
with the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”).

 

Due to the close business and financial relationships between Borrower and each
of the undersigned (individually each a “Guarantor” and collectively,
“Guarantors”), in consideration of the benefits which will accrue to Guarantors
and as an inducement for and in consideration of Lenders (or Agent on behalf of
Lenders) making loans and advances and providing other financial accommodations
to Borrower pursuant to the Loan Agreement and the other Financing Agreements,
each Guarantor hereby jointly and severally agrees in favor of Agent and Lenders
as follows:

 

1.               Guarantee.

 

(a) Each Guarantor absolutely and unconditionally, jointly and severally,
guarantees and agrees to be liable for the full and payment and performance when
due of the following (all of which are collectively referred to herein as the
“Guaranteed Obligations”):  (i) all obligations, liabilities and indebtedness of
any kind, nature and description of Borrower to Agent and any Lender and/or
their affiliates, including principal, interest, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or,
otherwise, whether arising under the Loan Agreement, any of the other Financing
Agreements or otherwise, whether now existing or hereafter arising, whether
arising

 

--------------------------------------------------------------------------------


 

before, during or after the initial or any renewal term of the Loan Agreement or
after the commencement of any case with respect to Borrower under the United
States Bankruptcy Code or any similar statute (including, without limitation,
the payment of interest and other amounts, which would accrue and become due but
for the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in any such case and including loans, interest,
fees, charges and expenses related thereto and all other obligations of Borrower
or its successors to Agent and any Lender arising after the commencement of such
case), whether direct or indirect, absolute or contingent, joint or several, due
or not due, primary or secondary, liquidated or unliquidated, secured or
unsecured, and however acquired by Agent or any Lender and (ii) all expenses
(including, without limitation, reasonable attorneys’ fees and legal expenses)
incurred by Agent or any Lender in connection with the preparation, execution,
delivery, recording, administration, collection, liquidation, enforcement and
defense of Borrower’s obligations, liabilities and indebtedness as aforesaid to
Agent or any Lender, the rights of Agent or any Lender in any collateral or
under this Guarantee and all other Financing Agreements or in any way involving
claims by or against Agent or any Lender directly or indirectly arising out of
or related to the relationships between Borrower, any Guarantor or other Obligor
(as hereinafter defined) and Agent or any Lender, whether such expenses are
incurred before, during or after the initial or any renewal term of the Loan
Agreement and the other Financing Agreements or after the commencement of any
case with respect to Borrower or any Guarantor under the United States
Bankruptcy Code or any similar statute.

 

(b) This Guarantee is a guaranty of payment and not of collection.  Each
Guarantor agrees that Agent and Lenders need not attempt to collect any
Guaranteed Obligations from Borrower, any other Guarantor or any other Obligor
or to realize upon any collateral, but may require any Guarantor to make
immediate payment of all of the Guaranteed Obligations to Agent when due,
whether by maturity, acceleration or otherwise, or at any time thereafter. 
Agent and Lenders may apply any amounts received in respect of the Guaranteed
Obligations to any of the Guaranteed Obligations, in whole or in part (including
reasonable attorneys’ fees and legal expenses incurred by Agent or any Lender
with respect thereto or otherwise chargeable to Borrower or Guarantors) and in
such order as Agent may elect.

 

(c) Payment by Guarantors shall be made to Agent at the office of Agent from
time to time on demand as Guaranteed Obligations become due.  Guarantors shall
make all payments to Agent on the Guaranteed Obligations free and clear of, and
without deduction or withholding for or on account of, any setoff, counterclaim,
defense, duties, taxes, levies, imposts, fees, deductions, withholding,
restrictions or conditions of any kind.  One or more successive or concurrent
actions may be brought hereon against any Guarantor either in the same action in
which Borrower or any of the other Guarantors or any other Obligor is sued or in
separate actions.  In the event any claim or action, or action on any judgment,
based on this Guarantee is brought against any Guarantor, each Guarantor agrees
not to deduct, set-off, or seek any counterclaim for or recoup any amounts which
are or may be owed by Agent or any Lender to any Guarantor.

 

(d)  Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and

 

2

--------------------------------------------------------------------------------


 

receive contribution from and against any other Guarantor hereunder who has not
paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section (e)
hereof.  The provisions of this Section shall in no respect limit the
obligations and liabilities of any Guarantor to the Agent and the Lenders, and
each Guarantor shall remain liable to the Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

(e)  Notwithstanding any payment or payments made by any of the Guarantors
hereunder or any set-off or application of funds of any of the Guarantors by any
Lender, no Guarantor shall be entitled to be subrogated to any of the rights of
the Agent or any Lender against any Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by any Lender for the
payment of the Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Agent and the Lenders by Borrowers on account of the Obligations are paid in
full and Financing Agreements are terminated.  If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Agent may
determine.

 

2.     Waivers and Consents.

 

(a) Notice of acceptance of this Guarantee, the making of loans and advances and
providing other financial accommodations to Borrower and presentment, demand,
protest, notice of protest, notice of nonpayment or default and all other
notices to which Borrower or any Guarantor is entitled are hereby waived by each
Guarantor.  Each Guarantor also waives notice of and hereby consents to, (i) any
amendment, modification, supplement, extension, renewal, or restatement of the
Loan Agreement and any of the other Financing Agreements, including, without
limitation, extensions of time of payment of or increase or decrease in the
amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any collateral, and the guarantee made herein shall apply to the
Loan Agreement and the other Financing Agreements and the Guaranteed Obligations
as so amended, modified, supplemented, renewed, restated or extended, increased
or decreased, (ii) the taking, exchange, surrender and releasing of collateral
or guarantees now or at any time held by or available to Lender for the
obligations of Borrower or any other party at any time liable on or in respect
of the Guaranteed Obligations or who is the owner of any property which is
security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”), including, without limitation, the surrender or
release by Agent of any one of Guarantors hereunder, (iii) the exercise of, or
refraining from the exercise of any rights against Borrower, any Guarantor or
any other Obligor or any collateral, (iv) the settlement, compromise or release
of, or the waiver of any default with respect to, any of the Guaranteed
Obligations and (v) any financing by Agent or any Lender of Borrower under
Section 364 of the United States Bankruptcy Code or consent to the use of cash
collateral by Agent or Lenders under Section 363 of the United States Bankruptcy
Code.  Each Guarantor agrees that the amount of

 

3

--------------------------------------------------------------------------------


 

the Guaranteed Obligations shall not be diminished and the liability of
Guarantors hereunder shall not be otherwise impaired or affected by any of the
foregoing.

 

(b) No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations shall affect, impair or be a defense to this Guarantee,
nor shall any other circumstance which might otherwise constitute a defense
available to or legal or equitable discharge of Borrower in respect of any of
the Guaranteed Obligations, or any Guarantor in respect of this Guarantee,
affect, impair or be a defense to this Guarantee.  Without limitation of the
foregoing, the liability of any Guarantor hereunder shall not be discharged or
impaired in any respect by reason of any failure by Agent or any Lender to
perfect or continue perfection of any lien or security interest in any
collateral or any delay by Agent or any Lender in perfecting any such lien or
security interest.  As to interest, fees and expenses, whether arising before or
after the commencement of any case with respect to Borrower under the United
States Bankruptcy Code or any similar statute, each Guarantor shall be liable
therefor, even if Borrower’s liability for such amounts does not, or ceases to,
exist by operation of law.  Each Guarantor acknowledges that Agent and Lenders
have not made any representations to any Guarantor with respect to Borrower, any
other Guarantor or Obligor or otherwise in connection with the execution and
delivery by any Guarantor of this Guarantee and each Guarantor is not in any
respect relying upon Agent or any Lender or any statements by Agent or any
Lender in connection with this Guarantee.

 

(c) Until all of the Guaranteed Obligations have been fully and finally paid and
satisfied in full in immediately available funds and the Financing Agreements
have been terminated, (i) each Guarantor hereby irrevocably and unconditionally
waives and relinquishes all statutory, contractual, common law, equitable and
all other claims against Borrower, any collateral for the Guaranteed Obligations
or other assets of Borrower or any other Obligor, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect to sums paid or payable to Agent or any Lender by each
Guarantor hereunder and (ii) each Guarantor hereby further irrevocably and
unconditionally waives and relinquishes any and all other benefits which
Guarantors might otherwise directly or indirectly receive or be entitled to
receive by reason of any amounts paid by or collected or due from Guarantors,
Borrower or any other Obligor upon the Guaranteed Obligations or realized from
their property.

 

3.     Subordination.  Payment of all amounts now or hereafter owed to
Guarantors by Borrower or any other Obligor is hereby subordinated in right of
payment to the fully and finally payment to Agent and Lenders of the Guaranteed
Obligations and, except as permitted to be paid by Borrower to Guarantors
pursuant to and in accordance with the Loan Agreement, all such amounts and any
security and guarantees therefor are hereby assigned to Agent as security for
the Guaranteed Obligations.

 

4.     Acceleration.  Notwithstanding anything to the contrary contained herein
or any of the terms of any of the other Financing Agreements, the liability of
Guarantors for the entire Guaranteed Obligations shall mature and become
immediately due and payable, even if the liability of Borrower or any other
Obligor does not, upon the occurrence of any act, condition or event which
constitutes an Event of Default as such term is defined in the Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

5.     Account Stated.  The books and records of Agent showing the account
between Agent and Borrower shall be admissible in evidence in any action or
proceeding against or involving Guarantors as prima facie evidence of the items
therein set forth, and the monthly statements of Agent rendered to Borrower, to
the extent to which no written objection is made within thirty (30) days from
the date of sending thereof to Borrower, shall be deemed conclusively correct
and constitute an account stated between Lender and Borrower and be binding on
Guarantors.

 

6.     Termination.  This Guarantee is continuing, unlimited, absolute and
unconditional.  All Guaranteed Obligations shall be conclusively presumed to
have been created in reliance on this Guarantee.  Each Guarantor shall continue
to be liable hereunder until the earlier to occur of the following:  (a) subject
to the terms of Section 7 of this Guarantee, the Guaranteed Obligations, other
than unasserted contingent indemnification obligations, have been paid and
satisfied in full in cash or other immediately available funds and (b) one of
Agent’s officers actually receives a written termination notice from a Guarantor
sent to Agent at its address set forth above by certified mail, return receipt
requested and thereafter as set forth below.  Such notice received by Agent from
any one of Guarantors shall not constitute a revocation or termination of this
Guarantee as to any of the other Guarantors.  Revocation or termination hereof
by any Guarantor shall not affect, in any manner, the rights of Agent or any
obligations or duties of any Guarantor (including the Guarantor which may have
sent such notice) under this Guarantee with respect to (a) Guaranteed
Obligations which have been created, contracted, assumed or incurred prior to
the receipt by Agent of such written notice of revocation or termination as
provided herein, including, without limitation, (i) all amendments, extensions,
renewals and modifications of such Guaranteed Obligations (whether or not
evidenced by new or additional agreements, documents or instruments executed on
or after such notice of revocation or termination), (ii) all interest, fees and
similar charges accruing or due on and after revocation or termination, and
(iii) all reasonable attorneys’ fees and legal expenses, costs and other
expenses paid or incurred on or after such notice of revocation or termination
in attempting to collect or enforce any of such Guaranteed Obligations against
Borrower, Guarantors or any other Obligor (whether or not suit be brought), or
(b) Guaranteed Obligations which have been created, contracted, assumed or
incurred after the receipt by Agent of such written notice of revocation or
termination as provided herein pursuant to any contract entered into by Agent or
any Lender prior to receipt of such notice.  The sole effect of such revocation
or termination by any Guarantor shall be to exclude from this Guarantee the
liability of such Guarantor for those Guaranteed Obligations arising after the
date of receipt by Agent of such written notice which are unrelated to
Guaranteed Obligations arising or transactions entered into prior to such date. 
Without limiting the foregoing, this Guarantee may not be terminated and shall
continue so long as the Loan Agreement shall be in effect (whether during its
original term or any renewal, substitution or extension thereof).

 

7.     Reinstatement.  If after receipt of any payment of, or proceeds of
collateral applied to the payment of, any of the Guaranteed Obligations, Agent
or any Lender is required to surrender or return such payment or proceeds to any
Person for any reason, then the Guaranteed Obligations intended to be satisfied
by such payment or proceeds shall be reinstated and continue and this Guarantee
shall continue in full force and effect as if such payment or proceeds had not
been received by Agent or such Lender.  Each Guarantor shall be liable to pay to
Agent and Lenders, and does indemnify and hold

 

5

--------------------------------------------------------------------------------


 

Agent and Lenders harmless for the amount of any payments or proceeds
surrendered or returned. This Section 7 shall remain effective notwithstanding
any contrary action which may be taken by Agent or any Lender in reliance upon
such payment or proceeds.  This Section 7 shall survive the termination or
revocation of this Guarantee.

 

8.     Amendments and Waivers.  Neither this Guarantee nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Agent.  Agent
shall not by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Agent.  Any such
waiver shall be enforceable only to the extent specifically set forth therein. 
A waiver by Agent of any right, power and/or remedy on any one occasion shall
not be construed as a bar to or waiver of any such right, power and/or remedy
which Agent would otherwise have on any future occasion, whether similar in kind
or otherwise.

 

9.     Existence, Power and Authority.  Each Guarantor is an entity duly
organized or formed and in good standing under the laws of its state or other
jurisdiction of incorporation and is duly qualified as a foreign entity and in
good standing in all states or other jurisdictions where the nature and extent
of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the financial condition,
results of operation or businesses of any Guarantor or the rights of Agent and
Lenders hereunder or under any of the other Financing Agreements.  The
execution, delivery and performance of this Guarantee is within the corporate
powers of each Guarantor, have been duly authorized and are not in contravention
of law or the terms of the certificates of incorporation, by-laws, or other
organizational documentation of each Guarantor, or any indenture, agreement or
undertaking to which any Guarantor is a party or by which any Guarantor or its
property are bound.  This Guarantee constitutes the legal, valid and binding
obligation of each Guarantor enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or similar
laws of general application affecting the enforceability of creditors’ rights
generally or by general principles of equity limiting the availability of
equitable remedies.  Any one of Guarantors signing this Guarantee shall be bound
hereby whether or not any of the other Guarantors or any other person signs this
Guarantee at any time.

 

10.   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a)  The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between any Guarantor or Agent or any
Lender, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Florida excluding any principles of conflicts of
laws or other rule that would cause the application of the law of any
jurisdiction other than the laws of the State of Florida.

 

(b) Each Guarantor hereby irrevocably consents and submits to the non-exclusive
jurisdiction of the Circuit Court of Dade County, Florida and the United States
District Court for the

 

6

--------------------------------------------------------------------------------


 

Southern District of Florida and waives any objection based on venue or forum
non conveniens with respect to any action instituted therein arising under this
Guarantee or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of any Guarantor and Agent or any
Lender in respect of this Guarantee or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising and whether in contract, tort, equity or otherwise, and agrees
that any dispute arising out of the relationship between any Guarantor or any
Borrower and Agent or any Lender or the conduct of any such persons in
connection with this Guarantee, the other Financing Agreements or otherwise
shall be heard only in the courts described above (except that Agent and Lenders
shall have the right to bring any action or proceeding against any Guarantor or
its property in the courts of any other jurisdiction which Agent deems necessary
or appropriate in order to realize on collateral at any time granted by any
Borrower or any Guarantor to Agent or any Lender or to otherwise enforce its or
their rights against any Guarantor or its property).

 

(c) Each Guarantor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Agent’s
option, by service upon any Guarantor in any other manner provided under the
rules of any such courts.

 

(d) EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY GUARANTOR AND AGENT OR ANY LENDER IN RESPECT
OF THIS GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH GUARANTOR
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR OR
AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY GUARANTOR AND AGENT TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e) Notwithstanding any provision contained herein, Agent and Lenders shall not
have any liability to any Guarantor (whether in tort, contract, equity or
otherwise) for losses suffered by such Guarantor in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Guarantee, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Agent or such Lender that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct. In any such
litigation, Agent and Lenders shall be entitled to the benefit of the rebuttable
presumption

 

7

--------------------------------------------------------------------------------


 

that it acted in good faith and with the exercise of ordinary care in the
performance by it of the terms of the Loan Agreement and the other Financing
Agreements.

 

11.   Notices.  All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made:  if delivered in person, immediately upon
delivery; if by facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next business day, one (1) business day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing.  All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

 

If to Debtor:

Mackie Designs Inc.

 

16220 Woodinville-Redmond Rd., N.E.

 

Attention: Chief Financial Officer

 

Telephone No.: 425-487-4335

 

Telecopy No.: 425-483-6595

 

 

 

with a copy to:

Sun Capital Partners Management, LLC

 

5355 Town Center Road, Suite 802

 

Boca Raton, Florida 33486

 

Attention: Marc J. Leder,

 

Rodger R. Krouse and

 

C. Deryl Couch, Esq.

 

Telephone No.: 561-394-0550

 

Telecopier No.: 561-394-0540

 

 

with a copy to:

Kirkland & Ellis

 

200 East Randolph Drive

 

Chicago, Illinois

 

Attention: Francesco Penati, Esq.

 

Telephone No.: 312-861-2000

 

Telecopier No.: 312-861-2200

 

 

If to Secured Party:

Congress Financial Corporation
(Florida)

 

777 Brickell Avenue

 

Miami, Florida 33131

 

Attention: Portfolio Manager

 

Telephone No.:305-371-6671

 

Telecopy No.:305-371-9456

 

12.   Partial Invalidity.  If any provision of this Guarantee is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this

 

8

--------------------------------------------------------------------------------


 

Guarantee shall be construed as though it did not contain the particular
provision held to be invalid or unenforceable and the rights and obligations of
the parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

 

13.   Entire Agreement.  This Guarantee represents the entire agreement and
understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts among the parties concerning the subject matter hereof, whether oral
or written.

 

14.   Successors and Assigns.  This Guarantee shall be binding upon Guarantors
and their respective successors and assigns and shall inure to the benefit of
Agent and each Lender and their successors, endorsees, transferees and assigns. 
The liquidation, dissolution or termination of any Guarantor shall not terminate
this Guarantee as to such entity or as to any of the other Guarantors.

 

15.   Construction.  All references to the term “Guarantors” wherever used
herein shall mean each and all of Guarantors and their respective successors and
assigns, individually and collectively, jointly and severally (including,
without limitation, any receiver, trustee or custodian for any Guarantor or any
of their respective assets or any Guarantor in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code or any similar
law).  All references to the term “Agent” wherever used herein shall mean Agent
and its successors and assigns.  All references to the term “Lender” wherever
used herein shall mean Lender and its successors and assigns.  All references to
the term “Borrower” wherever used herein shall mean Borrower and its successors
and assigns (including, without limitation, any receiver, trustee or custodian
for Borrower or any of its assets or Borrower in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code or any similar
law).  All references to the term “Person” or “person” wherever used herein
shall mean any individual, sole proprietorship, partnership, corporation
(including, without limitation, any corporation which elects subchapter S status
under the Internal Revenue Code of 1986, as amended), limited liability company,
limited liability partnership, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity or any government or any
agency or instrumentality of political subdivision thereof.  All references to
the plural shall also mean the singular and to the singular shall also mean the
plural.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guarantee as
of the day and year first above written.

 

 

MACKIE DESIGNS MANUFACTURING, INC.

 

 

 

By:

/s/ James T. Engen

 

 

 

 

Title:

President

 

 

 

 

 

 

SIA SOFTWARE COMPANY, INC.

 

 

 

By:

/s/ James T. Engen

 

 

 

 

Title:

President

 

 

 

 

 

 

MACKIE INVESTMENT CO.

 

 

 

By:

/s/ James T. Engen

 

 

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------